                        Case 6:19-mj-04052-MWP Document 9 Filed 05/03/19 Page 1 of 3
AO 199A Order Setting Conditions of Release (Rev. 08/16)




                                       Ururpr Srarps Drsrnr                                           ouflry _3 20ts
                                                            Western District of New York



                    United States of America                                              ORDER SETTING CONDITIONS
                                                                                                 OF RELEASE


                                                                                   Case Number:



IT IS ORDERED that the release of the defendant is subject to these conditions:

      (1)   The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

      (2)   The defendant must cooperate in the collection of a DNA sample if the collection is authoriz edby 42U.S.C. g 14135a.

      (3)   The defendant shall immediately advise the court, defense counsel, U.S. Attorney and the U.S. Probation and Pretrial
            Services office in writing before any change in address and telephone number.

      (4)   The defendant shall appear at all proceedings as required and shall surrender for service ofany sentence imposed as
            directed. The defendant shall appear at (ifblank, to be notified)

                U.S. District   Court            on                                                                  and as dfuected thereafter.
                       Place


                                            Release on Personal Recognizance or Unsecured Bond


IT IS FURTHER ORDERED that the defendant                   be released provided   that

(x) (5)     The defendant promises to appear at all proceedings as required and to surrender for service ofany sentence imposed.

( ) (6) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                                                              dollars ($_______-___-)           in the event of a failure to appear as required
            or to surrender as directed for service ofany sentence imposed.

                                                           Additional Conditions of Release

     Upon finding that release by one ofthe above methods              will not by itselfreasonably   assure the appearance   ofthe defendant and
     the safety of other persons and the community.

IT IS FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

( ) (7)     The defendant is placed in the custody of:
             (Name of person or organization):

           (City and state):                                                             (Tel. No.)
who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure the
appearance ofthe defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant
violates any conditions of release or is no longer in the custodian's custody.

                                               Signed:
                                                                           Custodian or Proxy                                    Date

             DISTNBWION:              COURT           DEFENDANT             PRETRIAL SERVICES          U-S. ATTORNEY      U.S. MARSHAL
                           Case 6:19-mj-04052-MWP     Document 9 Filed 05/03/19 Page 2 of 3
AO                             of Retease (Rev. 08/lO
     l99B(l) Additional Conditions                                                        Paeea\r5                                                    arn",
                                                     Additional Conditions of Release (continued)
(8) The defendant shall:
     ( vY@)         Report to the Pretrial Services within 24 hours of release, telephone number 585-263-6810 , and as directed thereafter.
     ( ) (b)        Execute a bond or an agreement to forfeit upon failing to appear as required ttr. fotto*ing srrrn of money or designated property:


           ) (c)    Postwith the court the following indicia of ownership of the above-described property, or the following amount or percentage of the
                    above-described:
     (     )(d)     Execute a bail bond with solvent securities in the amount of $
     (     )(e)     Maintain or actively seek employment.
     ( )(0          Maintain or commence an educational program.
     ( )(e)        Surrender any passport/passport card to: !!g.-9,!g@,qg.f!1. Surrender other intemational travel documents to appropriate
                   authorities (i.e. Enhanced Driver's License or NEXUS card).
     (     )(h)    Not obtain a passport or other intemational travel document (i.e. Enhanced Driver's License or NEXUS card).
     ( t*<tl       Restrict travel rct   lUOa4,                                    , unless court permission is granted to travel elsewhere.
     ( )0)         Remain at a verifiable  addr@es.
     i,m           Avoid all contact with codefendants and defendants in related cases unless approved by Pretrial Services.
                   Avoid all contact, directly or indirectly, with any persons whp are or who may become a victim or potential witness in the
                   investigation or prosecution, including but not limited to:                                                               s
     (J@)          Submit to a mental health evaluation and,/or treafinent as               by Pretrial Services. The defendant shall contribute to the cost of
                   services rendered in an amount to be determined by the probation officer based on ability to pay or availability of third party payments.
          ) (n)    Retum to custody each (week)day as of                  after being released each (week)day as of                  for employment, schooling,
                   or the following limited purpose(s):
     (    )(o)     Maintain residence at a halfiuay hous
     t 4@')      Refrain from possesghg a firearm, destructive device, or other dangerous weapon.
     (uz7        Refrain   trom e/)  (    any       (    ) excessive use ofalcohol.
     (l     @)
            (r) Refrain from any use or unlawful possession of a narcotic drug and other controlled substances defined in 2l U.S.C. $ 802, unless
                 prescribed by a licensed medical practitioner, and/or any other mind altering substances.
     t,-/at      Submit to any method of testing required by the pretrial services office or the supervising officer for determining whether the defendant
                 is using a prohibited substance. Such methods may be used with random frequency and include urine testing, the wearing of a sweat

     rlo         patch, a remote alcohol testing system, and/or any form ofprohibited substance screening ortesting, including co-payment.
                 Participate in a program of inpatient or outpatient substance abuse therapy and counseling approved by Pretrial Services. The defendant
                 shall contribute to the cost of services rendered in an amount to be determined by the probation officer based on ability to pay or
                 availability of third party payments.
     ,1r,       Refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of any prohibited
                 substance testing or elechonic monitoring which is (are) required as a condition(s) ofrelease.
     ,    ,ix,l Participate in one of the following location restriction programs and abide by all the requirements of the program which         I
                                                                                                                                                 .,,ii or ( ) will
                not include electronic monitoring or othor location verification system. You shall pay all or part ofthe costs ofthe program based upon
                your ability to pay as determinedby the officer.
                   (  ) (t) Curfew. You are restricted to your residence every day        ( )   from           to     _,       or as directed by the officer.
                   ( , f;     Home Detention. You are reshicted to your residence at all times except for emptoyment; education; religious services;
                              medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                              activities as pre-approved by the officer.
                   (  ) (iii) Home Incarceration. You are restricted to your residence at all times except for medical needs or treatrnent, religious
                              services, and court appearances pre-approved by the officer.
          ,
     ( (.1 Q)Q) Participate in one of the following location restriction programs and abide by all the requirements of the program which will be
                monitored by a Global Positioning Satellite system (G.P.S.). You shall pay all or part of the costs of the program based upon your ability
                to pay as determined by the officer.
                   ( )I       Curfew. You are restricted to your residence every day      () from    _         to     , or as directed by the officer.
                (             Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                    t)<,rl
                    -         medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                              activities as pre-approved by the officer.
                   ( )  (iiD  Home     lncarceration. You are restricted to your residence at all times except for medical needs or troatrnent, religious
                              services, and court appearances pre-approved by the officer.
          ,/
     (     @) Report within 72 hours, to Pretrial Services any contact with any law enforcement personnel, including, but not limited to, any arrest,
       "21      questioning, or traffrc stop.
     ()(x)Submittoaonetimedrugtest.Ifpositive,thenconditions..r,',




lFor
      U.S. Passports, the passport will be returned to the U.S. Office of Passport Policy and Planning upon conviction; For Foreign Passports, the
passport will be forwarded to the Bureau of Immigration and Customs Enforcement (ICE); The passport will only be retumed to defendant if the case
is dismissed.

                DISTNBWION:              COURT          DEFENDANT              PRETRIAL   SERVICES          U.S.   ATTORNEY       U.S. MARSHAI,
                         Case 6:19-mj-04052-MWP Document 9 Filed 05/03/19 Page 3 of 3

                                                        Advice of Penalties and Sanctions
    TO THE DEFENDANT:

    YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

          A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
 revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fure or
 both.
           The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment of
 not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor.
 This sentence shall be in addition to any other sentence.
           Federal law makes it a crime punishable by up to l0 years of imprisonment and a S250,000 fine or both to obstruct a criminal
 investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fure or both to tamper with a witness, victim
 or informant; to retaliate or attempt to retaliate against a witness, victim, or informant; or to intimidate or attempt to intimidate a witness,
 victim, jwor, informant or officer of the court. The penalties for tampering, retaliating and intimidation are significantly more serious if
 they involve a killing or attempted killing.

         Ifafter release, you knowingly fail to appeax as required by the conditions ofrelease, or to surrender for the service ofsentence,
 you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
          (l)   an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be
                fined not more than $250,000 or imprisoned for not more than 10 years, or both;
          @     an offense punishable by imprisonment for a term of five years or more, but less than fifteen yeaxs, you shall be fured not
                more than $250,000 or imprisoned for not more than five years, or both;
          (3)   any other felony, you shall be fined not more than S250,000 or imprisoned for not more than two years, or both;
          (4)   a misdemeanor, you shall be fined not more than $100,000 or imprisoned for not more than one year, or both.


         A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offlense. In
addition, a failwe to appear or surrender may result in the forfeiture of any bond posted.

                                                           Acknowledgment of Defendant

         I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and
sanctions set for*r   above.
                                                                                           f_)
                                                                                          (/rn,,t,        C^t**,


                                                        Directions to United States Marshal

(A"defendant          is ORDERED released after processing.

(   ) The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer that the
 defendant has posted bond and/or complied with all other conditions for release. The defendant shall be producei before the appropriate
judicial offrcer at the time and place specified, if still in custody.



D"t.,    <fsllt                                                                      (Y1oiat uJ {tz,r.-
                                                                                      Signature of-t Judicial Officer


                                                                                       Ls m*t.rWc,It rlul.dt-
                                                                                      Name and Title of Judicial Officer
